Lochrane, Chief Justice.
The plaintiff in error employed a law firm composed of Jones & Maltby, to defend his son, agreeing to pay them a fee of $500 00. He paid $250 00, and, subsequently, when the firm was settling up its business, and Maltby, one of the partners, going to Texas, it was agreed, and he went to Pool and got a note for $250 00, payable to the firm. Upon the trial, Pool proposed to prove that Maltby, at the time, agreed that if he did not attend the Court and defend the son of defendant, he would have J. A. W. Johnson to represent him, which, upon objection, was ruled out. The evidence further shows that Maltby was not present nor represented, but Jones, the other partner, appeared and defended the case. The Judge charged the jury, in effect, that law partners or firms were similar to others, and if one acted in the case, the note given could be collected. As a general rule, we recognize the doctrine, that the representation of the firm by one, is a compliance with the contract of professional service, except there is a special agreement in the premises. But we do not think this case falls within the general rule. When the law firm was dissolved, and the one who got this note for his share of the fee was removing to Texas, his obligation to be represented at the trial was a special agreement, and went directly to the consideration of the note, and ought to have been admitted by the Court and submitted to the consideration of the jury.
Judgment reversed.